Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US-Pub 2013/0207395) in view of Troeger (2699343) and Coffinberry (7059136).

    PNG
    media_image1.png
    768
    811
    media_image1.png
    Greyscale

Regarding claims 1 and 2, Huang discloses a mounting arrangement for a gas turbine engine accessory, comprising: an accessory gearbox (12, fig 1) with at least one accessory mount (the generator is mounted to gearbox 12, therefore the gearbox would have an accessory mount), an electrical generator that includes a housing that includes, an enclosure (fig 3 above) having a drive end with an opening (fig 3 above); and a closure seated in the opening and defining therethrough a shaft aperture (fig 3 above), wherein the closure has a v-band flange (fig 3 above) extending about a periphery of the closure to limit load carried by the housing when the engine accessory is mounted to the accessory (12, 
Huang does not disclose the mount having a v- band flange extending about the accessory mount, wherein the v-band flange of the closure abuts the v-band flange of the accessory mount; and wherein the clamp is a v-band extending about the v-band flange of the accessory mount and the v- band flange of the closure, the v-band compressively fixing the closure against the accessory mount, wherein the fastener pattern is located radially between the shaft aperture and the v-band flange of the closure, or wherein the generator is a variable speed constant frequency generator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accessory mounting system disclosed by Huang by having the accessory mount have a V-band flange abutting the v-band flange of the accessory closure radially outward from the fastener pattern based on the teachings of Troeger. Doing so would allow for the quick attaching and detaching of the engine accessory (col 1, lines 40-55), as suggested by Troeger.
Coffinberry teaches an aircraft using a variable speed constant frequency generator (col 1, lines 15-25)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generator disclosed by Huang by having the generator be a variable speed constant frequency generator based on the teachings of Coffinberry. Doing so would allow the generator to run at a constant frequency and hence have a high standby power (col 1, lines 25-37), as suggested by Coffinberry.

Regarding claim 9, Huang discloses a bearing (fig 3 above) seated in the closure and supporting a generator rotor (fig 3 above) with a shaft extending through the shaft aperture.


    PNG
    media_image2.png
    763
    441
    media_image2.png
    Greyscale

Regarding claim 12, Huang discloses wherein the mount annular portion has a mount sealing member groove (fig 3 above) defined within a radially outer periphery of the mount annular portion.
Troeger discloses a mount sealing member (29, fig 1) seated in the mount sealing member groove and extending about the shaft aperture. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accessory mounting system disclosed by Huang by having a mount sealing member seated in the mount sealing member groove based on the teachings of Troeger. One of ordinary skill in the art would be motivated to add a sealing member to prevent the leaking of fluid.

s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as modified by Troeger and Coffinberry in view of Gray (GB 174526).
Regarding claims 3 and 4, Huang as modified by Troeger and Coffinberry does not disclose wherein the enclosure is formed from a first material and the closure is formed from a second material, wherein the second material has greater mechanical strength than the first material, wherein the mechanical strength includes at least one of yield strength, tensile strength, and fatigue strength.
Gray teaches a gas turbine generator wherein the closure (ring 17) is made with a stronger material than the enclosure (casing 5) (page 2, lines 55-65) including yield, tensile, and fatigue strength (page 3, lines 19-30, the closures are made of steel as opposed to the iron enclosure, steel has a higher yield strength).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generator housing disclosed by Huang as modified by Troeger and Coffinberry by making the closure material stronger than the enclosure material based on the teachings of Gray. Doing so would lower the cost of the casing material (page 3, lines 20-30), as suggested by Gray.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as modified by Troeger and Coffinberry in view of Dietrich (7550881).
Regarding claims 5 and 6, Huang as modified by Troeger and Coffinberry does not disclose wherein the enclosure is formed from magnesium or magnesium alloy, and wherein the closure is formed of aluminum, or a 7075-family aluminum alloy.
Dietrich teaches a generator housing wherein the housing can be formed of aluminum or magnesium (col 1, lines 10-15).
.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as modified by Troeger and Coffinberry in view of Maty (US-Pub 2007/0012129).

    PNG
    media_image3.png
    541
    709
    media_image3.png
    Greyscale

Regarding claim 8, Huang further discloses feature extending from the drive face (fig 2 above) between two of the plurality of fasteners.
Huang as modified by Troeger and Coffinberry does not disclose wherein the feature extending from the drive face is an anti-rotation feature, or a coolant inlet tube arranged between two of the plurality of fasteners; and at least one coolant outlet tube spaced apart from the coolant inlet tube by one or more fastener.
Maty teaches an accessory component closure ring with an anti-rotation feature (bolts 43, fig 2 are used to align the closure which would prevent rotation of the closure) extending from the drive face, a coolant inlet tube (36, fig 3) arranged between two of the plurality of fasteners (56, fig 3); and at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coolant tube locations disclosed by Huang as modified by Troeger and Coffinberry by having the coolant tube entrance and exit pass through the closure separated by at least one fastener, and having the feature extending from the drive face act as an anti-rotation feature based on the teachings of Maty. Doing so would allow the accessory to receive coolant directly from the gearbox (par. 0028), as suggested by Maty.

Regarding claim 10, Huang discloses wherein the generator shaft carries windings for generating variable frequency electrical power (par. 0014, the motor may be a synchronous motor, synchronous motors produce a frequency according to the speed of the motor shaft and thus would create a variable frequency according to RPMs) according rotational speed of the shaft.


    PNG
    media_image4.png
    457
    433
    media_image4.png
    Greyscale

Regarding claim 11, Huang discloses wherein the closure defines an interior lubricant channel (fig 3 above, exit point of coolant/lubrication channel 88) in fluid communication with the shaft aperture (fig 3 above) and extending radially therefrom.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as modified by Troeger and Coffinberry in view of Bahr (7737585).

    PNG
    media_image2.png
    763
    441
    media_image2.png
    Greyscale

Regarding claim 13, Huang discloses wherein the enclosure annular portion has an enclosure sealing member groove (fig 3 above) defined within a radially outer periphery of the enclosure annular portion.
Bahr discloses an accessory component with an enclosure sealing member (6, fig 1) seated in the enclosure sealing member groove and extending about the shaft aperture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the accessory mounting system disclosed by Huang as modified by Troeger and Coffinberry by having an enclosure sealing member in the enclosure sealing member groove based on the teachings of Bahr. One of ordinary skill in the art would be motivated to add a sealing member to prevent the leaking of fluid.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as modified by Troeger and Coffinberry in view of Gray and Dietrich.
Regarding claim 15, Huang as modified by Troeger and Coffinberry does not disclose wherein the enclosure is formed from magnesium or magnesium alloy, and wherein the closure is formed of aluminum, or a 7075-family aluminum alloy.
Dietrich teaches a generator housing wherein the housing is formed of aluminum or magnesium (col 1, lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generator closure and enclosure disclosed by Huang as modified by Troeger and Coffinberry by constructing the housing of aluminum or magnesium based on the teachings of Dietrich. One of ordinary skill in the art would be motivated to do so to have a lightweight yet durable housing.
Gray teaches a gas turbine generator wherein the closure (ring 17) is made with a stronger material than the enclosure (casing 5) (page 2, lines 55-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generator closure and enclosure disclosed by Huang as modified by Troeger and Coffinberry by constructing the enclosure of magnesium and the closure of aluminum based on the teachings of Dietrich. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, the teachings of using a stronger material for an accessory closure than of the enclosure, and the teaching of being able to construct the closure and enclosure of magnesium and aluminum (which is stronger than magnesium) yields predictable results.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/21/2021, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claim 12 has been withdrawn in response to the amendment. 
Applicant’s arguments, see Remarks, filed 12/21/2021, with respect to the objections of claims 1, 2, and 10 have been fully considered and are persuasive.  The objection of claims 1, 2, and 10 have been withdrawn. 
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Regarding applicants’ arguments that Huang's fastener pattern does not teach the newly claimed limitation of having its fastener pattern radially between the shaft aperture and v-band flange. This argument is correct; however, is not persuasive because the v-band flange of Huang is already being modified by Troeger to use the flange to compressively fix the closure of against the accessory mount. Therefore, one of ordinary skill in the art would recognize that the v-band flange configuration of Troeger wherein the v-band flange is located radially outward of the fastener pattern could be used. Applicant further argues that the new limitation of the closure having a disk body with a drive face and an anti-drive face on the opposite face of the disk body, wherein the closure has: a mount annular portion extending axially from the drive face and annularly about the shaft aperture, and an enclosure annular portion extending axially from the anti-drive face and annularly about the shaft aperture. This argument is not persuasive, per the amended rejection of claim one to include the new limitations, wherein the closure is defined as a disk body, wherein the drive face is the mount side of the closure and the anti-drive face is the enclosure side of the closure, and the mount annular and enclosure annular portions are the same as previously rejected in claims 12 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN V MEILLER/Examiner, Art Unit 3741                                          

/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741